Title: From Thomas Jefferson to Oliver Evans, 1 September 1806
From: Jefferson, Thomas
To: Evans, Oliver


                        
                            Sir
                            
                            Monticello Sep. 1. 06.
                        
                        I thank you for your attention to the little commission I troubled you with. the articles are all safely
                            arrived. mr Barnes, my agent at Washington will, this day sennight remit you three hundred & forty four Dollars 96/100 the amount thereof. my mills will be going in October. the situation is one of the best in the Union, without exception,
                            and I am in want of a tenant for them. perhaps it may lie in your way to fall in with some one, worthy of being recieved,
                            who would rent them, which would oblige me. I shall be here to the last day of this month, and after that at Washington. I
                            salute you with esteem & respect.
                        
                            Th: Jefferson
                            
                        
                    